            Case 2:19-cv-05082-MAK Document 13 Filed 01/02/20 Page 1 of 3




                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA

CAITRIONA BRADY                                CIVIL ACTION

                     v.                        NO. 19-5082

THE MIDDLE EAST FORUM, et al.



                                         ORDER
       AND NOW, this 2nd day of January 2020, upon considering the parties' attached

Stipulation, and finding good cause, it is ORDERED:

       1.      We dismiss Defendants Daniel Pipes, Gregg Roman and Matthew Bennett

without prejudice; and,

       2.      Defendant, the Middle East Forum, is granted leave to respond to the amended

Complaint (ECF Doc. No. 11) no later than January 16, 2020.
         Case 2:19-cv-05082-MAK Document 13 Filed 01/02/20 Page 2 of 3




 COZEN O'CONNOR
 David J. Walton (PA# 86019)
 Leigh Ann Benson (PA #319406)
 1650 Market Street, Suite 2800
 Philadelphia, PA 19103
 P: 215-665-2000
 F: 215-665-2013
 dwalton@cozen.com
 lbenson@cozen.com

Attorneys for Defendants
The Middle East Forum, Daniel Pipes,
Gregg Roman and Matthew Bennett

                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA



  CAITRIONA BRADY                                    CIVIL ACTION NO. 2: 19-cv-05082-MAK

                        Plaintiff,
  -vs-

 THE MIDDLE EAST FORUM,
 DANIEL PIPES (individually),
 GREGG ROMAN (individually), and
 MATTHEW BENNETT (individually)

                        Defendants.

                                        STIPULATION

         It is hereby STIPULATED and AGREED among the undersigned counsel for the parties

that all claims asserted by plaintiff Caitriona Brady against defendants Daniel Pipes, Gregg

Roman, and Matthew Bennett shall be dismissed, without prejudice. Plaintiff reserves the right to

amend her complaint to add the individual defendants hereby dismissed without prejudice when

her rights under the Pennsylvania Human Relations Act vest, one year after Plaintiffs Charge of

Discrimination was filed at the EEOC.




LEGAL\4418671711
          Case 2:19-cv-05082-MAK Document 13 Filed 01/02/20 Page 3 of 3




          Also, it is hereby STIPULATED and AGREED among the undersigned counsel for the

 parties that the time for defendant The Middle East Forum to Answer or otherwise respond to the

 Amended Complaint is extended by fourteen (14) days until and including January 16, 2020.

          WHEREFORE, the Parties request that the Court APPROVE of this Stipulation as an

 Order.

                                     Respectfully submitted,


       Isl Seth D. Carson                                 Isl David J. Walton
 SethD. Carson, Esq. (PA#319886)                   David J. Walton, Esq. (PA#86019)
 Derek Smith Law Group, PLLC                       Leigh Ann Benson, Esq. (PA#319406)
 1835 Market Street                                COZEN O'CONNOR
 Suite 2950                                        1650 Market Street
 Philadelphia, PA 19103                            Suite 2800
 Phone:215-391-4790                                Philadelphia, PA 19103
 Attorney for Plaintiff                            Phone:215-665-2000
                                                   Attorneys for Defendants

  Dated: December 31, 2019                         Dated: December 31, 2019




APPROVED and SO ORDERED on this _ _day of _ _ _ _ _ _ _ _ _ __, 20                            :




                                            The Honorable Mark A. Kearney
                                            United States District Judge




                                               2
LEGAL\44186717\1
